Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-12.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0263326 to Yu in view of US 2014/0138419 to Minn et al.
With regard to claim 1, Yu discloses the invention substantially as claimed including a holding device comprising: a holding mechanism (80, 90) for holding a held object; and a device main body (20, 30) for attaching the holding mechanism to an object: wherein the holding mechanism includes: a sliding part (70) supported by the device main body so as to freely slide in and out; and a tilting part (80 of mechanism assembly 80, 90) supported by the sliding part so that a standing angle of the tilting part is changeable, wherein the tilting part includes a pair of clamping parts (90, figs. 1-2) so as to approach each other in order to hold the held object, and wherein the tilting part is configured to be accommodated in the device main body with a clamping direction coinciding with a sliding-in-and-out direction when being tilted so as to extend along the sliding-in-and-out direction (80 is configured by the holding device assembly such that 90 may be rotated and clamp arms may clamp in a direction coinciding with the sliding direction of 70 along 20, 30).  Yu does not disclose wherein a pair of clamping parts biased so as to approach each other.  Biased clamping parts are well known and expected in the art.  Minn teaches a similar holding device supported by a movable holder (figs. 1-3 of Minn) wherein the holding device comprises clamp arms 102 biased to approach each other for holding an object (PAR 0020).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Minn to the holding device of Yu.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securely holding an object in the holding device.
As discussed above and with regard to claim 2, Yu modified by Minn discloses the invention substantially as claimed.  Yu further discloses wherein the tilting part (80 of mechanism assembly 80, 90) includes: a holding part (80, 90) including the pair of clamping parts (90 of assembly 80, 90, fig. 2); and a base part (unnumbered, fig. 2) for supporting the holding part in a freely rotatable manner, wherein the tilting part is configured so that an orientation of the held object being held by the holding part is changeable (holding mechanism assembly 80, 90, fig. 2 holds an object and allows it to be freely rotatable and change orientations via ball and socket joint).
As discussed above and with regard to claims 3-4, Yu modified by Minn discloses the invention substantially as claimed.  Yu further discloses wherein at least one of the pair of clamping parts (90) includes a plurality of stoppers which is provided so as to be freely slidable along an end edge of the held object (figs. 1-3 show stopper apertures provided on both sides of 90 that may freely slide along an edge of an object held therein).
As discussed above and with regard to claims 5-8, Yu modified by Minn discloses the invention substantially as claimed.  Yu further discloses wherein the holding mechanism is configured to hold a mobile device as the held object (Yu PAR 0001).
As discussed above and with regard to claims 9-12, Yu modified by Minn discloses the invention substantially as claimed.  Yu discloses the holding device as an extension of a vehicle back support; however, Minn teaches a rotatable holding device with biased clamping parts as mobile device holder assembly provided at an instrument panel, i.e. dashboard, for a vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Minn to the holding device of Yu.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securely holding an object in the holding device with the object being held at an instrument panel of a vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734		9/15/2022